U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K/A (Amendment No. 2) (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2008 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File No. 000-25839 Implant Sciences Corporation (Name of small business issuer in its charter) Massachusetts (State or other jurisdiction of incorporation or organization) 04-2837126 (I.R.S. Employer Identification No.) 107 Audubon Road, Wakefield, Massachusetts (Address of principal executive offices) 01880 (Zip Code) Issuer’s telephone number (781) 246-0700 Securities registered under Section 12(b) of the Exchange Act: Title of each class Common Stock, $0.10 par value per share Name of each exchange on which registered American Stock Exchange € Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes qNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes qNo x Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo q Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.q Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company in Rule 12b-2 of the Act (Check one): qLarge Accelerated FilerqAccelerated Filer qNon-accelerated FilerxSmaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes qNo x As of October 6, 2008, 14,135,737 shares of the registrant’s Common Stock were outstanding.As of December 31, 2007, the aggregate market value of the registrant’s Common Stock held by non-affiliates of the registrant (without admitting that any person whose shares are not included in such calculation is an affiliate) was $8,008,000 based on the last sale price as reported by the American Stock Exchange on such date. EXPLANATORY PARAGRAPH This Amendment No. 2 on Form 10-K/A (“Amendment No. 2”) amends our Annual Report on Form 10-K/A Amendment No. 1 for the fiscal year ended June 30, 2008 (“Amendment No. 1”), originally filed on October 29, 2008.We are filing this Amendment No. 2 to correct a typographical error in the signature block of Amendment No. 1.Except as described above, no other changes have been made to Amendment No. 1. SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Dated: October 30, 2008 Implant Sciences Corporation By: /s/ Phillip C. Thomas Phillip C. Thomas Chief Executive Officer and President Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Dated: October 30, 2008 /s/ Phillip C. Thomas Phillip C. Thomas Chief Executive Officer and President (Principal Executive Officer) Dated: October 30, 2008 /s/ David Eisenhaure David Eisenhaure Director Dated: October 30, 2008 /s/ Joseph Levangie Joseph Levangie Director Dated: October 30, 2008 /s/ Michael Szycher, PhD Michael Szycher, PhD Director Dated: October 30,2008 /s/ Michael Turmelle Michael Turmelle Director Dated: October 30, 2008 /s/ Glenn D. Bolduc Glenn D. Bolduc Vice President and Chief Financial Officer (Principal Financial Officer and Principal Accounting Officer)
